Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered July 19, 1995, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Harrington, J.), of that branch of the defendant’s omnibus motion which was to suppress her statements to law enforcement authorities.
*554Ordered that the judgment is affirmed.
The record supports the hearing court’s finding that the defendant effectively waived her Miranda rights (see, People v Prochilo, 41 NY2d 759).
Because the defendant failed to request that the court charge the jury on manslaughter in the first degree as a lesser-included offense of murder in the second degree, based on the affirmative defense of extreme emotional disturbance (see, Penal Law § 125.25 [1] [a]), the court’s failure to so charge did not constitute error (see, CPL 300.50 [2]; People v Goros, 224 AD2d 444; People v Feris, 144 AD2d 691).
The defendant’s remaining contentions are without merit. Bracken, J. P., Sullivan, Santucci and Luciano, JJ., concur.